Citation Nr: 1535407	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  10-40 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to recognition as the surviving spouse of the deceased Veteran for VA benefits purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1951 to June 1954.  He died in February 2002.  The Appellant alleges that she is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.

In June 2015, the Appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1. The Appellant and the Veteran married in August 1978.  

2. The Veteran died in February 2002.

3. At the time of the Veteran's death, the Appellant and the Veteran had not lived together since the early 1980's. 

4. The Appellant and the Veteran did not cohabit continuously from the date of their marriage to the date of his death and their separation is not shown to have been procured by, or due solely to the misconduct of, the Veteran.

5. The Veteran's death certificate shows that he was married to another woman prior to his death. 


CONCLUSION OF LAW

The requirements for recognizing the Appellant as the surviving spouse of the Veteran have not been met.  38 U.S.C.A. §§ 101(3), 1541, 5107 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52-54 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  The Appellant was provided notice in June 2007 and July 2010.  The claim was readjudicated in an August 2010 statement of the case.  All relevant evidence has been obtained and the duty to assist requirements have been satisfied.  There is no identified relevant evidence that has not been obtained.  Under the circumstances, no further notice or assistance to the Appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

DIC and death pension benefits may be paid to the surviving spouse of a Veteran in certain circumstances.  38 C.F.R. § 3.5.  However, the Board must determine whether the Appellant is entitled to recognition as the Veteran's surviving spouse for the purpose of receiving these VA benefits.

Generally, to be entitled to VA benefits as a "surviving spouse" of a Veteran, a claimant must: (1) have been the Veteran's spouse at the time of the Veteran's death; (2) have lived continuously with the Veteran from the date of their marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (3) not have remarried or, since the Veteran's death, been living with someone and holding herself out openly to the public as the spouse of another person.  38 C.F.R. § 3.50.

The Appellant claims entitlement to recognition as the Veteran's surviving spouse for the purpose of receiving VA benefits.  The Veteran and the Appellant were married in August 1978.  At the June 2015 hearing, the Appellant testified that she separated from the Veteran in the early 1980's, but never filed divorce papers.  During the separation, the Veteran and the Appellant lived in different states.  The Appellant lived in Illinois, and the Veteran lived in New York.  The Appellant spoke to the Veteran prior to his death, in 1998, where he informed her that they were still legally married and that he had not filed for divorce.  The Appellant did not see or speak to the Veteran after that conversation.  She stated that she found out that he died from a friend. 

The Veteran's death certificate shows that he was married to another woman, A.G., at the time of his death.  In May 2002, A.G. filed a claim for burial benefits as the spouse of the Veteran.  

In April 2007, the Appellant filed for survivors benefits from the Social Security Administration (SSA), based on the Veteran's Social Security number.  An undated SSA Inquiry shows that the claim was denied.  

Based on review of the evidence, the Board finds that the Appellant is not entitled to recognition as the Veteran's surviving spouse.  Although there is no evidence of divorce, the record shows that the Appellant and the Veteran did not live continuously from August [redacted], 1978, the date of their marriage to February [redacted], 2002, the date of the Veteran's death.  The Appellant stated that she and the Veteran separated in the early 1980's and lived in different states until his death.  Therefore, there is no evidence of continuous cohabitation. 

In regard to continuous cohabitation, the provisions of 38 C.F.R. § 3.53 indicate that there must be continuous cohabitation from the date of marriage to the date of death of the veteran except where the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur will not break the continuity of the cohabitation.  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, businesses, or any other reason which did not show intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken. 

In the present case, there is no evidence that the separation was due to the misconduct of, or procured by, the Veteran without the fault of the Appellant.  The Appellant testified that she separated from the Veteran because he "led a different life ...from what [she] was trying to live."  She has not alleged that the separation was due to any misconduct by the Veteran. 

Because the Veteran and the Appellant did not continuously cohabitate until the Veteran's death, the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Entitlement to recognition as the surviving spouse of the deceased Veteran for VA benefits purposes is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


